Sandusky County, No. S-94-031. This cause is pending as a discretionary appeal from the Court of Appeals for Sandusky County. On November 16, 1995, appellant filed a document titled “Affidavit of Disqualification of Appellant Walton H. Donnel” in which appelant requested that Mr. Richard A. Dove appoint a justice to rule upon appelant’s affidavit of disqualification of Chief Justice Thomas J. Moyer. Whereas Richard A Dove has no authority to appoint a justice, and there are no provisions in the Rules of Practice for filing an affidavit of disqualification of a justice,
IT IS ORDERED by the court, sua sponte, effective December 4,1995, that appelant’s affidavit of disqualification be, and hereby is, stricken.
Moyer, C.J., not participating.